Robert H. Dudley, Justice, dissenting. In 1965 the City of Hot Springs enacted a comprehensive “vehicles for hire” regulatory ordinance, the cornerstone of which is that no vehicle for hire may be operated within the city without the issuance of a permit by the city council. Appellees’ airport limousines are vehicles for hire which are operated within the city and appellees do not have the required permit. Instead of having a permit issued by the city council, the appellees have a permit issued by the airport commission. The majority opinion quotes the 1968 airport commission ordinance and then states: “There is no specific authority to award a franchise to operate a limousine service.” That ordinance does nothing more than empower the commission to manage the “airport, its related properties and facilities.” The last sentence of the majority opinion declares the rationale that the permit from the city council has been obtained through the doctrine of ratification: “However, since the commission is responsible to the city government and the city has continued to honor and approve the franchises granted by the commission by collecting and licensing a fee on each vehicle, we think the city has ratified the actions of the commission.” Yet, nothing in the record and nothing in the majority opinion indicates that since the enactment of the “vehicles for hire” ordinance in 1965 the city council has ever approved, or ratified, or even known about, the airport limousine franchise given by the airport commission. In addition, it is undisputed that the city clerk’s issuance of licenses to appellees was unauthorized. The city council has not issued a permit. The city council has not ratified a permit. Therefore, I respectfully dissent. I am authorized to state that Chief Justice Adkisson and Mr. Justice Hickman join in this opinion.